OPINION
{¶ 1} Ronald Richardson entered a plea of guilty to possession of crack cocaine and tampering with evidence. He was sentenced to a term of twelve months on the possession charge and three years on the tampering charge, to be served concurrently. Richardson filed a notice of appeal and, in due course, his appointed appellate counsel filed an extensiveAnders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
 {¶ 2} On September 3, 2003, we informed Richardson of the fact that his counsel had filed an Anders brief and granted him sixty days from September 3, 2003, to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from will be affirmed.
Fain, P.J. and Brogan, J., concur.